DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 7 and 13-15 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 4 and 13, line 7, "a first side" should read "the first side".
Regarding claims 7 and 15, line 1, "the inward-facing portions" should read "inward-facing portions".
Regarding claim 14, line 1, "biasing force" should read "second biasing force" as consistent with the other claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1, “clamping element” - (A) the term “element” in line 3 is a generic placeholder/nonce term, (B) “clamping” designates the function, and (C) no additional structure is provided in the claim body, thus “clamping element” is understood as equivalent to “means for clamping”. A review of the specification suggests that the corresponding structure is provided in [0022] and recites “…the attaching element 101 (also known as the clamping element) comprises an upper or equivalent.

The term “element” in line 4 is a generic placeholder/nonce term, “retaining” designates the function, and no additional structure is provided in the claim body, thus “retaining element” is understood as equivalent to “means for retaining”. A review of the specification suggests that the corresponding structure is provided in [0026] and recites “retaining element 103 further comprises an elongated body biasing element 170 allocated within elongated body 150, a stationary arm 180, a movable arm 190” or equivalent.

Claim 2, the term “element” in line 4 is a generic placeholder/nonce term, “biasing” designates the function, and no additional structure is provided in the claim body, thus “biasing element” is understood as equivalent to “means for biasing”. A review of the specification suggests that the corresponding structure is provided in [0027] and recites “…biasing element 170 is an extension spring, leaf spring, compression spring, torsion spring, magnet” or equivalent.

Claims 7 and 15, the term “element” in line 2 is a generic placeholder/nonce term, “gripping” designates the function, and no additional structure is provided in the claim body, thus “gripping element” is understood as equivalent to “means for gripping”. A review of the specification suggests that the corresponding 

Claim 12, the term “element” in line 2 is a generic placeholder/nonce term, “attaching” designates the function, and no additional structure is provided in the claim body, thus “attaching element” is understood as equivalent to “means for attaching”. A review of the specification suggests that the corresponding structure is provided in [0022] and recites “…the attaching element 101 (also known as the clamping element) comprises an upper part 105 having a handle end 115 and a passive attaching portion 125 or upper clamping portion, and a lower part 110 having a handle end 120 and a lower clamping portion 130” or equivalent.
The term “element” in line 4 is a generic placeholder/nonce term, “retaining” designates the function, and no additional structure is provided in the claim body, thus “retaining element” is understood as equivalent to “means for retaining”. A review of the specification suggests that the corresponding structure is provided in [0026] and recites “retaining element 103 further comprises an elongated body biasing element 170 allocated within elongated body 150, a stationary arm 180, a movable arm 190” or equivalent.

Claim 18, the term “element” in line 2 is a generic placeholder/nonce term, “attaching” designates the function, and no additional structure is provided in the claim body, thus “attaching element” is understood as equivalent to “means for attaching”. A review of the specification suggests that the corresponding structure is provided in [0022] and recites “…the attaching element 101 (also known as the clamping element) comprises an upper part 105 having a handle end 115 and a passive attaching portion 125 or upper clamping portion, and a lower part 110 having a handle end 120 and a lower clamping portion 130” or equivalent.
The term “element” in line 4 is a generic placeholder/nonce term, “retaining” designates the function, and no additional structure is provided in the claim body, thus “retaining element” is understood as equivalent to “means for retaining”. A review of the specification suggests that the corresponding structure is provided in [0026] and recites “retaining element 103 further comprises an elongated body biasing element 170 allocated within elongated body 150, a stationary arm 180, a movable arm 190” or equivalent.


Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9-10 and 12, 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20040140602 issued to Gerritsen et al. (hereinafter “Gerritsen”).
Regarding claim 1, Gerritsen teaches an apparatus (Fig 16, apparatus 350; wherein [0122]-[0123] confirms use of 310 because it is not different than Figure 16, and the elements identified in the rejection correspond to the embodiment shown in Fig. 16 or equivalent embodiments disclosed by Gerritsen. Hereinafter, examiner chooses parts corresponding to Figure 16) for securing a container (Title, apparatus for securing a workpiece) to an object ([0007] mounted to a bench top), wherein the apparatus comprises: 
   a clamping element (Fig 14A, base clamp 310) configured to removably attach the apparatus to the object; 
   at least one retaining element (Fig 16, clamp member 352 with 354) connected to the clamping element and configured to be positioned on top of an upward-facing surface ([0108] work surface bench top necessarily means the workpiece is on a top upper surface for the user to access) of the object, 
   wherein the at least one retaining element is configured to move between a gripping configuration and a non-gripping configuration (Fig 16 and [0007] 352 and 354 are positioned and moved), and 
   wherein in the gripping configuration, each retaining element (examiner interprets “retaining element” as “the at least one retaining element” as consistent with claim 12) holds the container on the object when the apparatus is attached to the upward-facing side of the object ([0108] the apparatus secures the workpiece when attached to the bench top;
In addition, Fig 2D, portions of 50 and 34 face inward to the workpiece; 
Fig 2E has at least one of a moving arm and stationary arm 22i and 24i wherein at least one of the respective jaw pads 34 and 50; [0059] is made of elastic polymer; therefore capable of facilitating holding the workpiece between arms).

Regarding claim 9, Gerritsen further teaches the container (Title, apparatus securing a workpiece) comprises glassware, a cup, glass, a stemmed glass, a highball glass, a rocks glass, a snifter, a martini glass, a wine glass, etc. or any combination thereof (examiner chooses “or cup”; [0049] pipe/tube has a rounded shape like a cup). Note that the scope of the claim only extends to the “apparatus”, as opposed to an assembly comprising both the apparatus, and the container.

Regarding claim 10, Gerritsen already teaches that the object ([0108] work surface bench top) is a table or tray (examiner chooses “or table”; bench is a table). Note that the scope of the claim only extends to the “apparatus”, as opposed to an assembly comprising both the apparatus, and the object.

Regarding claim 12, Gerritsen teaches an apparatus (Fig 16 apparatus 350) for securing an item (Title, apparatus securing a workpiece) to an object ([0007] mount to a bench top) wherein the apparatus comprises: 
   an attaching element (Fig 14A, base clamp 310) configured to removably attach the apparatus to the object; 
Fig 16, clamp member 352 with 354) connected to the attaching element and configured to be positioned on top of an upward-facing surface of the object ([0108] work surface bench top necessarily means the workpiece is on a top upper surface for the user to access), 
   wherein the at least one retaining element is configured to move between a gripping configuration and a non-gripping configuration (Fig 16 and [0007] 352 and 354 are positioned and moved), and 
   wherein in the gripping configuration each retaining element holds the item on the upward-facing surface of the object when the apparatus is attached to the object ([0108] the apparatus secures the workpiece when attached to the bench top;
In addition, Fig 2D, portions of 50 and 34 face inward to the workpiece; 
Fig 2E has at least one of a moving arm and stationary arm 22i and 24i wherein at least one of the respective jaw pads 34 and 50; [0059] is made of elastic polymer; therefore capable of facilitating holding the workpiece between arms).

Regarding claim 16, Gerritsen further teaches the item (Title, a workpiece) comprises at least one of a tableware, flatware, food item, glassware, a cup, glass, a stemmed glass, a highball glass, a rocks glass, a snifter, a martini glass, examiner chooses “or cup”; [0049] pipe/tube has a rounded shape like a cup).

Regarding claim 17, Gerritsen already teaches that the object ([0108] work surface bench top) is a table or tray (examiner chooses “or table”; bench is a table).

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pat 5853158 issued to Riggle (hereinafter “Riggle”).
Regarding claim 18, Riggle teaches a method of securing an item to an object (Fig 1, arrows at clamp lever handles indicate a movement method of securing by pinching connection container 1 to structure 2) comprising, 
   wherein the method comprises: 
   attaching an apparatus to the object using an attaching element (Fig 1, clamping assembly 40 pinches structure 2 thereby attaching beverage container holder 10); and, 
   retaining the item on an upward facing surface of the planar via to the apparatus using a retaining element (Fig 1, shows container 1 is retained within receptacle member 20 with 30 on the upper surface of planar structure 2 through clamping assembly 40 using 20).

Regarding claim 19, Riggle further teaches the attaching element (Fig 1, clamping assembly 40) clamps the apparatus (Fig 1, beverage container holder 10) on the object (Fig 1, structure 2).

Regarding claim 20, Riggle further teaches the retaining element (Fig 1, 20 with 30) uses a biasing force (Fig 1 and col 4, line 28; arm member 30 telescopic component element within permits extension and is adjustable, hence capable of being biased with force) to secure the item to the apparatus (Fig 2, 20 secures container item 1 to cited apparatus when inserted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gerritsen in view of US Pat 5853158 Riggle (hereinafter “Riggle”).
Regarding claim 2, Gerritsen further teaches the clamping element (Fig 14A, base clamp 310) comprises: 
Fig 7D, base portion 76) having an upper handle portion (Fig 7D, side portion of 76 to the left for the viewer plus 108a) and an upper clamping portion (Fig 7D, rubber foot 116); 
   a lower part (Fig 7D, 110b-f and 112d) having a lower handle portion (Fig 7D, 110f) and a lower clamping portion (Fig 7H and 7D with [0088], rubber pad 110g of 110b); 
   a biasing element rotatably engaging (Fig 7A and 7H, threaded lower handle portion 110c rotatably engages threaded upper handle portion 76i and biasing element compression spring 114, [0093]) the upper part with the lower part; 

but does not explicitly teach that the biasing element continually forces the upper and lower clamping portions toward each other.
Riggle, however, teaches a biasing element (Fig 2, torsion spring 46) providing a biasing force for continually biasing an upper clamping portion (Fig 3, clamping end 42) and lower clamping portion (Fig 2, clamping end 48) toward each other towards a closed position (col 3, lines 66-67 to col 4 lines 1-3; biasing spring force continually biases clamping ends toward each other to pinch the structure because the clamp is closing;
In addition, Fig 1 arrows shows that cited clamping portions are necessarily closer when closing; 
Fig 1 arrows shows cited handle portions are necessarily further away when opening;
Fig 1 arrows necessarily shows that a squeezing force to at least one cited handle portion is required to release the clamp, necessarily greater than cited biasing force generated from cited biasing element 46;
wherein further addition, Fig 2 shows a plate assembly of 55-59 is rotatably attached to a terminating end of lower clamping portion 48 that is proximate to cited plate;
Fig 2, wherein a pivot mount 12 of cited plate is necessarily capable of adjusting cited plate to more objects than without the pivotable plate)

The purpose of a continually rotatingly engaging biasing element within the clamp is to perform a pinch between the two clamping portions brought toward each other in order to grip another surface, while also allowing easier lever release from said surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biasing element of Gerritsen to provide continual force to the clamping portions as taught by Riggle in order to advantageously provide stability while being adjusted as an adjustably positionable device. Further, said device with an elongated arm plus an end beverage container weight creates a large moment arm in need of a strong pinching force, beneficially provided by a continual force biasing element like a torsion spring.

Regarding claim 3, Gerritsen/Riggle already includes all limitations including that in the closed position the upper clamping portion and lower clamping portion are Riggle, Fig 1 arrows shows that cited clamping portions are necessarily closer when closing); 
   wherein the upper handle portion and lower handle portion are further away from each other in the closed configuration than when in the open configuration (Riggle, Fig 1 arrows shows cited handle portions are necessarily further away when opening); and, 
   wherein applying a squeezing force to at least one of the upper handle portion and lower handle portion greater than the biasing force causes the lower clamping portion and upper clamping portion to separate (Riggle, Fig 1 arrows necessarily shows that a squeezing force to at least one cited handle portion is required to release the clamp, necessarily greater than cited biasing force generated from cited biasing element 46).

Regarding claim 11, Gerritsen/Riggle already includes all limitations, including a plate (Fig 2, assembly of 55-59) is rotatably attached proximate to a terminating end (Fig 2, terminating end of 48 is proximate to cited plate) the lower clamping portion (Fig 2, clamping end 48), wherein the plate allows the clamping element to clamp onto a greater number of objects than without the plate (Fig 2, pivot mount 12 of cited plate is necessarily capable of  adjusting cited plate to more objects than without the pivotable plate).

Claims 4-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gerritsen in view of US Pub 20160297062 issued to Huang (hereinafter “Huang”).
Regarding claim 4, Gerritsen further teaches the retaining element (Fig 16, clamp member 352 with 354) comprises an elongated body (Fig 16, 358 with “elongate member 356”) configured to be positioned on the upward-facing side ([0108] work surface bench top) of the object when the apparatus (Fig 16, apparatus 350) is attached to the object; 
   at least one channel (Fig 7A, receiving slot 74d) disposed longitudinally along at least a first side (Fig 16, one side of cited body 356) of the elongated body; 
   an elongated body biasing element (Fig 2E and [0054], compression spring 44) within the elongated body; 
   a stationary arm (Fig 2A, jaw support 22i) at one end (Fig 2A, the end with 22) of the elongated body; 
   a movable arm (Fig 2A, jaw support 24i is capable of longitudinal translation along cited body and side) configured to translate longitudinally along at least a first side of the elongated body; 
    wherein in a gripping configuration (Fig 14B shows cited arms are closer; herein arms are 302 and 304), the moving arm is closer to the stationary arm than in a non-gripping configuration (Fig 16 shows a wider configuration capable of not gripping versus cited gripping configuration Fig 14B).

but does not explicitly teach a biasing force that continuously moves the moving arm closer toward the stationary arm into a gripping configuration.
Huang, however, teaches an elongated body biasing element (Fig 5 and [0034], elongated body 45, 33, 311, 31, 30, with compression restoring spring 35) provides a second biasing force (examiner notes that “second” is not distinguishing for among elongated body or arms, but simply designates that it is not the “first” biasing force from the clamp, which is not referred to as “first biasing force” in claim 1 but in applicant specification) so that a moving arm continuously moves toward a stationary arm and into a gripping configuration (Figure 5 shows holding space 34 grips an item because the space is held by the item while a moving arm 30 is continuously biased by compression spring 35 toward a stationary arm 40 forming a holding force). 

The purpose of a continual force moving the arms closer is to supply a holding force within the holding space for a mobile phone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compression spring force of Gerritsen to continually move an arm as taught by Huang in order to advantageously provide the user with an automatic movement to hold containers of known weight from a predetermined spring force, beneficially creating increased ease of use. In addition, the continual movement allows for less hassle upon returning to a closed position for stowaway. 

Regarding claim 5, Gerritsen/Huang already teaches all limitations including the elongated body biasing element is a compression spring (Huang, Fig 5 and [0034], compression spring 35).

Regarding claim 6, Gerritsen/Huang already teaches all limitations including that in the gripping configuration (Huang, Fig 5) the second biasing force provided by the elongated body biasing element is sufficient to maintain a container (Huang, Fig 5 and [0034], holding force on a phone; wherein a mobile phone necessarily contains other components) between the moving arm (Huang, Fig 5, moving arm 30) and the stationary arm (Huang, Fig 5, stationary arm 40).

Regarding claim 7, Gerritsen/Huang already teaches all limitations including the inward-facing portions (Gerritsen, Fig 2D, portions of 50 and 34 that face inward to the workpiece) of at least one of the stationary arm and the moving arm (Gerritsen, Fig 2E, at least one of the cited arms 22i and 24i) having a gripping element (Gerritsen, Fig 2E, at least one of jaw pads 34 and 50; [0059] made of elastic polymer; necessarily capable of facilitating holding the workpiece between arms) configured to facilitate maintaining the container held between the stationary arm and the moving arm.

Regarding claim 8, Gerritsen/Huang already teaches all limitations including that the gripping element comprises at least one of foam, polymer, wood, steel, metal, and any combination thereof (examiner chooses “one polymer”; Gerritsen, [0059] at least one of jaw pads 34 and 50 (Fig 2E) is polymer).

Regarding claim 13, Gerritsen further teaches that the retaining element (Fig 16, clamp member 352 with 354) comprises 
   an elongated body (Fig 16, 358 with “elongate member 356”) 
   at least one channel (Fig 7A, receiving slot 74d) disposed longitudinally along at least a first side (Fig 16, one side of cited body 356) of the elongated body; 
   an elongated body biasing element (Fig 2E and [0054], compression spring 44) within the elongated body; 
   a stationary arm (Fig 2A, jaw support 22i) at one end (Fig 2A, the end with 22) of the elongated body; 
   a movable arm (Fig 2A, jaw support 24i is capable of longitudinal translation along cited body and side) configured to translate longitudinally along at least a first side of the elongated body; 
       wherein in a gripping configuration (Fig 14B shows cited arms are closer; herein arms are 302 and 304), the moving arm is closer to the stationary arm than in a non-gripping configuration (Fig 16 shows a wider configuration capable of not gripping versus cited gripping configuration Fig 14B).

but does not explicitly teach a biasing force that continuously moves the moving arm closer toward the stationary arm into a gripping configuration.
Huang, however, teaches an elongated body biasing element (Fig 5 and [0034], elongated body 45, 33, 311, 31, 30, with compression restoring spring 35) provides a second biasing force (examiner notes that “second” is not distinguishing for among elongated body or arms, but simply designates that it is not the “first” biasing force from the clamp, which is not referred to as “first biasing force” in claim 1 but in applicant specification) so that a moving arm continuously moves toward a stationary arm and into a gripping configuration (Figure 5 shows holding space 34 grips an item because the space is held by the item while a moving arm 30 is continuously biased by compression spring 35 toward a stationary arm 40 forming a holding force). 

The purpose of a continual force moving the arms closer is to supply a holding force within the holding space for a mobile phone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compression spring force of Gerritsen to continually move an arm as taught by Huang in order to advantageously provide the user with an automatic movement to hold containers of known weight from a predetermined spring force, beneficially creating increased ease of use. In addition, the continual movement allows for less hassle upon returning to a closed position for stowaway. 

Regarding claim 14, Huang already teaches all limitations, including that in the gripping configuration (Huang, Fig 5) the (“second”; see objection above for interpretation) biasing force provided by the elongated body biasing element is sufficient to maintain a container (Huang, Fig 5 and [0034], holding force on a phone; wherein a mobile phone necessarily contains other components) Huang, Fig 5, moving arm 30) and the stationary arm (Huang, Fig 5, stationary arm 40).

Regarding claim 15, Gerritsen/Huang already teaches all limitations, including the inward-facing portions (Gerritsen, Fig 2D, portions of 50 and 34 that face inward to the workpiece) of at least one of the stationary arm and the moving arm (Gerritsen, Fig 2E, at least one of the cited arms 22i and 24i) having a gripping element (Gerritsen, Fig 2E, at least one of jaw pads 34 and 50; [0059] made of elastic polymer; necessarily capable of facilitating holding the workpiece between arms) configured to facilitate maintaining the container held between the stationary arm and the moving arm.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731